213 N.J. Super. 137 (1986)
516 A.2d 1117
STEPHEN KENNEDY, PLAINTIFF-APPELLANT,
v.
ALLSTATE INSURANCE COMPANY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued September 10, 1986.
Decided October 10, 1986.
Before Judges KING, DEIGHAN and HAVEY.
Douglas J. Widman argued the cause for appellant (Widman & Cooney, attorneys; Fred Ira Eckhaus, on the brief).
John L. McDermott argued the cause for respondents (McDermott, McGee & Ruprecht, attorneys).
PER CURIAM.
The judgment of the Law Division is affirmed for the reasons given in the opinion of Judge Selikoff.